                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES                            )                No. 2:19-CR-96
                                         )                JUDGE GREER
                                         )
  V.                                     )
                                         )
TIFFANY ROCHELLE CROSS                   )


       MOTION TO EVALUATE STATUS OF SEALED ORDER AND UNSEAL

       COMES NOW, Sandra Jelovsek, counsel for the defendant Tiffany Cross, and

respectfully moves this Honorable Court to evaluate the status of the sealed Petition and

Order, Docket Number 368 in this case. The sealed Petition and Order was entered by the

court on July 2, 2020. The defendant was on pre-trial release at the time but was

subsequently arrested by the state on October 2, 2020 for violation of probation and has

been in state custody in Sullivan County since that time. To the best of counsel’s

knowledge, the Sullivan County charges have been fully adjudicated with extension of

the state order of probation. Counsel was informed by the Marshal today that Ms. Cross

is now in federal custody by Writ.

       Ms. Cross has entered a written plea agreement in the instant case and is scheduled

to appear before the court by video on February 8, 2021 for her change of plea hearing.

       Counsel believes that the continued lack of knowledge or information regarding

the sealed Petition and Order, Docket No. 368 puts counsel at a significant disadvantage

in the representation of her client.




Case 2:19-cr-00096-JRG-CRW Document 656 Filed 01/15/21 Page 1 of 2 PageID #: 3460
      WHEREFORE, undersigned counsel respectfully asks this court to evaluate the

status of the sealed Petition and Order, Dkt. No. 368, and if possible, unseal the Petition

and Order.

                                       Respectfully submitted,


                                       /s/ Sandra B. Jelovsek
                                       Sandra B. Jelovsek
                                        BOP No. 014908
                                       Counsel for the Defendant
                                       P.O. Box 983
                                       Jonesborough, TN 37659
                                       423-737-3344




                             CERTIFICATE OF SERVICE

      I hereby certify that on this day of January 15, 2021, a true and exact copy of the

foregoing Motion was filed electronically and served upon the parties of record in this

case through the court’s electronic case filing system.

                                                           /s/ Sandra B. Jelovsek




Case 2:19-cr-00096-JRG-CRW Document 656 Filed 01/15/21 Page 2 of 2 PageID #: 3461
